Citation Nr: 1718264	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  11-18 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1967 to June 1969. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

In January 2008 the RO granted the Veteran's claim for entitlement to service connection for post-traumatic stress disorder (PTSD) and assigned a disability evaluation of 10 percent compensable, effective September 28, 2007.  The record does not reflect that the Veteran filed a notice of disagreement within one year of being notified of this decision.  

In August 2009 the RO found clear and unmistakable error with the RO's January 2008 decision and awarded the Veteran an increased disability evaluation of 30 percent disabling from May 22, 2007 and assigned a disability evaluation of 50 percent from September 30, 2008.  The Veteran subsequently filed a notice of disagreement disagreeing with the increased rating.  

In December 2009 the RO issued another rating decision continuing the Veteran's 50 percent disability evaluation.  The Veteran filed a timely notice of disagreement, and the matter is now before the Board on appeal. 

The Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in November 2016 and a transcript of that hearing has been associated with the file. 

The appeal is REMANDED to the AOJ.   VA will notify the appellant if further action is required.



REMAND

Upon preliminary review of the evidence of record, the Board finds that further evidentiary development is necessary.

In regard to the Veteran's claim for an increased rating for PTSD, the most recent VA examination is dated September 2009.  During the November 2016 hearing, the Veteran argued that his PTSD disability is worse than its current rating.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c) (4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, the Veteran should be afforded a current VA examination to assess the current severity of his PTSD.

Furthermore, the Veteran identified numerous treatment providers in his February 2012 Statement in Support of Claim.  Prior to arranging the above examination, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered any other treatment for his service-connected disabilities since September 2009.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim of entitlement to an increased rating for PTSD.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to arrange a new VA examination for his service-connected PTSD.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examination and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for his service-connected disabilities since September 2009.

2.  Make efforts to obtain the records for any treatment identified by the Veteran. Any records obtained as a result of such efforts should be associated with the claims file. If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the above development has been completed to the extent possible, the Veteran should be afforded an appropriate VA examination with a psychologist or psychiatrist to provide an opinion with respect to the severity of the Veteran's service-connected PTSD.  The Veteran's claims file, including any pertinent evidence contained in electronic files and this remand, should be forwarded to the examiner for review in conjunction with the examination, and the examiner should indicate on the examination report that the folder was reviewed before the examination takes place.  Any further indicated tests and studies to include psychological studies should be conducted.  In the report of the examination, the examiner should:

(a) identify the symptoms (and associated impairment of function) that the Veteran currently manifests that are attributable to his PTSD, and provide a detailed description of such symptoms, to include the frequency with which the Veteran experiences such symptoms; and

(b) list all symptoms as well as the levels of social and occupational impairment experienced by the Veteran that are attributable to PTSD.

The examiner should provide a complete rationale for any opinion provided.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination(s).

4.  After reviewing the examination reports and all evidence submitted after the latest Statement of the Case was entered in June 2011, the AOJ should undertake any other development it determines to be warranted.

5.  When the above has been completed, the case should again be reviewed by the AOJ.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID. L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







